Citation Nr: 0006505	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for arteriosclerotic heart disease with a history of 
hypertension and coronary artery bypass graft. 

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran has verified active service from January 1973 to 
October 1975.  While his available service medical records 
indicate that his active service began as early as 1956, no 
other period of service has been verified.

This appeal arises from a March 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which granted 
service connection for the veteran's arteriosclerotic heart 
disease.  This disorder was evaluated as 30 percent 
disabling.  The RO also denied service connection for an eye 
disability and epididymitis.  The veteran timely appealed 
these determinations to the Board of Veterans' Appeals 
(Board).

The Board notes that the RO adjudicated the heart disorder 
claim as one for an increased rating.  However, in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.  


REMAND

A review of the veteran's claims file indicates that he 
submitted a claim for service connection for heart disease in 
mid-November 1997.  The criteria for evaluating 
cardiovascular disorders were revised effective January 12, 
1998.  See 61 Fed. Reg. 65207-65224 (1997).  When a law or 
regulations change during the pendency of a veteran's appeal, 
the version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Thus, the claim must be 
considered under both the former and revised criteria.  
However, the May 1998 Statement of the Case (SOC) and July 
June 1998 Supplemental Statement of the Case (SSOC) of June 
1998 indicate that the RO considered only the criteria 
currently in effect. 

The Board also notes that the only VA examination of recent 
years to evaluate this condition was a general medical 
examination of February 1998.  However, this examination did 
not report metabolic equivalent (MET) scores during rest and 
exercise.  Without such objective findings, the February 1998 
examination is inadequate for evaluating the disability under 
the revised criteria of 38 C.F.R. § 4.104, Diagnostic 7005 
(1999).  

Under these circumstances, and to avoid any prejudice to the 
veteran, remand for RO consideration of the claim under both 
the former and revised criteria, in the first instance, is 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). Adjudication of the claim should include 
consideration of "staged rating," as prescribed in 
Fenderson (12 Vet. App. at 126).  Prior to such adjudication, 
however, the RO should obtain and associate with the claims 
file all records of pertinent outstanding medical treatment, 
then schedule the veteran to undergo a VA cardiovascular 
examination to include MET testing.  When a law or 
regulations change during the pendency of a veteran's appeal, 
the version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  In the event such claim 
continues to be denied, notice to the veteran of the former 
rating criteria also is required so that he may respond with 
appropriate argument in support of his claim for a higher 
evaluation.  

Turning to the veteran's claims for service connection, the 
Board finds that it cannot presently be determined based on 
the current record whether these claims are well grounded.  
The available service medical records indicate that he had 
many years of active service prior to his currently confirmed 
service from 1973 to 1975.  When the National Personnel 
Records Center (NPRC) provided these records in January 1998, 
it failed to verify the veteran's active military service.  
While the service medical records span a period from the mid-
1950's to the mid-1970's, the available records are few and 
have significant gaps in the dates.  After receiving the last 
SSOC of record that denied his claims for service connection, 
the veteran submitted a substantive appeal in June 1998 that 
alleged the RO had not reviewed all of the service medical 
records that would substantiate his claims.  Based on this 
information, it appears to the undersigned that significant 
parts of the veteran's service medical records may be 
missing.  There is no record that he has been informed of 
this possibility or had the opportunity to submit copies of 
these records that may be in his possession.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995) (The VA has a duty to inform 
a claimant of the evidence required to substantiate his or 
her claim).  Therefore, while this case is on remand, the RO 
should request that the NPRC verify all of the veteran's 
periods of active service and ensure that all available 
service medical records have been forwarded to the VA.  The 
RO should also inform the veteran that significant parts of 
his service medical records may be missing.  He should be 
requested to submit copies of these records that are in his 
possession to the RO along with documents verifying his 
periods of active service.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran's heart disease since May 1998.  
This should specifically include any 
outstanding records from any identified 
VA facility, and from any other facility 
or source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary addresses and 
authorizations, should be enlisted, as 
needed.  In addition, the RO should 
request that the veteran submit legible 
copies of any service medical records he 
has in his possession and documentation 
to verify all his periods of active 
service.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should contact the NPRC and 
request that it ensure that all available 
sources of the veteran's service medical 
records have been exhausted.  If any 
additional service medical records are 
located, it should be requested that 
these records be forwarded to the VA.  In 
addition, the NPRC should be asked to 
verify the veteran's periods of active 
military service.  However, if any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran should be afforded a VA 
cardiovascular examination by the 
appropriate specialist.  The RO must 
provide the examiner with the veteran's 
claims folder, including a copy of this 
REMAND, for review in connection with the 
claim, and the report should reflect 
consideration of the veteran's pertinent 
medical history.  All specialized testing 
should be completed as deemed necessary 
by the examiner.  This testing should 
specifically include exercise testing for 
the determination of MET scores as 
required by 38 C.F.R. § 4.104 (1999).  
All examination findings, along with the 
complete rationale for any conclusions 
drawn or opinions expressed, must be set 
forth in a typewritten report. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for a 
higher evaluation for his 
arteriosclerotic heart disease, in light 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law (specifically to include the 
former and revised applicable criteria 
for evaluating cardiovascular disorders).  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  The RO should also determine whether 
the veteran's claims for service 
connection for an eye disability and 
epididymitis are well grounded.  If 
either of the claims is deemed not well 
grounded, the RO should provide the 
veteran of notice of the type of evidence 
needed to well grounded the claim.  If 
either of these claims is well grounded, 
the RO should undertake any further 
development warranted by the record.  In 
adjudicating the claims, the RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a SSOC 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.  The 
SSOC must include recitation to the 
former applicable criteria for evaluating 
heart disorders.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




